IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FIFTH DISTRICT

                                                   NOT FINAL UNTIL TIME EXPIRES TO
                                                   FILE MOTION FOR REHEARING AND
                                                   DISPOSITION THEREOF IF FILED

KEITH A. JONES,

                Petitioner,

 v.                                                        Case No. 5D16-658

LESLIE D. JONES,

           Respondent.
________________________________/

Opinion filed March 31, 2016

Petition for Writ of Prohibition,
John Alexander, Judge.

William S. Graessle and Jonathan W.
Graessle, of William S. Graessle, P.A.,
Jacksonville, for Petitioner.

Leslie D. Jones, Saint Johns, pro se.


PER CURIAM.

        Keith Jones petitions this court for a writ of prohibition to review the denial of his

 motion for the judicial disqualification of the trial judge. After our thorough review of the

 petition, the response filed, and the record, we grant the petition. Because we are

 confident that the trial judge will promptly comply with this court’s decision and enter an

 order recusing himself, we withhold formal issuance of the writ at this time.

        PETITION GRANTED.


LAWSON, C.J., SAWAYA and COHEN, JJ., concur.